                       Case 1:21-cr-00159-DLH Document 11 Filed 09/03/21 Page 1 of 1

/RFDO$2 5HY 2UGHU6FKHGXOLQJD+HDULQJ



                                       81,7('67$7(6',675,&7&2857
                                                                 IRUWKH
                                                         'LVWULFWRI1RUWK'DNRWD

                   8QLWHG6WDWHVRI$PHULFD
                              Y                                           &DVH1R 1:21-cr-159
                          Trevor Scott Bell



                                                         ORDER SCHEDULING
                                                         DETENTION HEARING

          $KHDULQJLQWKLVFDVHLVVFKHGXOHGDVIROORZV

Type: 'HWHQWLRQ+HDULQJ                                              Date and Time: September 8, 2021, at 2:30 PM


Place: 86)HGHUDO&RXUWKRXVH                                       Courtroom No.:
                                                                                BY TELEPHONE

        IT IS ORDERED:3HQGLQJWKHKHDULQJWKHGHIHQGDQWLVWREHGHWDLQHGLQWKHFXVWRG\RIWKH8QLWHG6WDWHV
PDUVKDORUDQ\RWKHUDXWKRUL]HGRIILFHU7KHFXVWRGLDQPXVWEULQJWKHGHIHQGDQWWRWKHKHDULQJDWWKHWLPHGDWHDQG
SODFHVHWIRUWKDERYH




                 09/03/2021                                                         /s/ Clare R. Hochhalter
'DWH
                                                                                              Judge’s signature


                                                                                 Clare R. Hochhalter, Magistrate Judge
                                                                                            Printed name and title
